

115 HR 5940 IH: Military Sexual Assault Transparency and Accountability Act
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5940IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Ms. Kuster of New Hampshire (for herself, Mrs. Love, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to submit to Congress a report on victims in military criminal
			 investigative organization reports, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Sexual Assault Transparency and Accountability Act. 2.Report on victims in MCIO reportsNot later than September 30, 2019, and not less than once every two years thereafter, the Secretary of Defense, through the Defense Advisory Committee on Investigations, Prosecutions, and Defense of Sexual Assault in the Armed Forces, shall submit to Congress a report regarding the frequency at which individuals, who are identified as victims of sexual offenses in case files of military criminal investigative organizations (hereinafter in this section referred to as MCIO), are accused of or punished for misconduct or crimes considered collateral to the investigation of sexual assault during the MCIO investigations in which the individuals were so identified.
		3.Inclusion in annual reports on sexual assault prevention and response efforts of the Armed Forces
			 of information on collateral misconduct in connection with reports of
 sexual assault in the Armed ForcesSection 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is amended—
 (1)in subsection (b), by adding at the end the following new paragraph:  (15)Information on each disciplinary action related to collateral misconduct in connection with a report of sexual assault in the Armed Forces made by or against a member of the Armed Forces as follows:
 (A)A narrative description of each disciplinary action. (B)The nature of each disciplinary action, including whether the member of the Armed Forces receiving such disciplinary action alleged professional or social retaliation in connection with such disciplinary action.
 (C)The sex of the member disciplined. (D)The official or office that initiated the disciplinary action.
 (E)The organization that investigated the conduct that led to the disciplinary action. (F)The official or office that adjudicated the disciplinary action.
 (G)The official or office that administered the disciplinary action. (H)The status of the investigation into the related claim of sexual assault at the time disciplinary action for collateral misconduct was adjudicated.
 (I)If the investigation into the sexual assault is complete, a description of the results of the investigation, including whether the investigation led to charges under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice).
 (J)If the sexual assault investigation resulted in charges under chapter 47 of title 10, United States Code, whether those charges were under Article 120.
 (K)If the sexual assault investigation resulted in charges under chapter 47 of title 10, United States Code, the final disposition of those charges.; and
 (2)by adding at the end the following new subsection:  (h)DefinitionsIn this section:
 (1)The term collateral misconduct means victim misconduct that might be in time, place, or circumstance associated with the victim’s sexual assault incident or victim misconduct that was exposed only as a result of the sexual assault investigation.
 (2)The term disciplinary action means any adverse action, including administrative action (including corrective measures such as counseling, letter of reprimand, negative performance evaluation, admonition, reprimand, exhortation, disapproval, criticism, censure, reproach, rebuke, extra military instruction, or other administrative withholding of privileges, or any combination thereof) and criminal punishment (including non-judicial punishment, court martial, administrative discharge, or any combination thereof)..
			4.Uniform collection of data on collateral misconduct in connection with reports of sexual assault in
			 the Armed Forces
 (a)In generalSection 563 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4470) is amended—
 (1)in subsection (a), by striking and the outcome of any legal proceedings in connection with the assault and inserting , the outcome of any legal proceedings in connection with the assault, and any disciplinary action for collateral misconduct related to the assault; and
 (2)by adding at the end the following new subsection:  (f)DefinitionsIn this section:
 (1)The term collateral misconduct means victim misconduct that might be in time, place, or circumstance associated with the victim’s sexual assault incident or victim misconduct that was exposed only as a result of the sexual assault investigation.
 (2)The term disciplinary action means any adverse action, including administrative action (including corrective measures such as counseling, letter of reprimand, negative performance evaluation, admonition, reprimand, exhortation, disapproval, criticism, censure, reproach, rebuke, extra military instruction, or other administrative withholding of privileges, or any combination thereof) and criminal punishment (including non-judicial punishment, court martial, administrative discharge, or any combination thereof)..
 (b)Plan for implementationNot later than 90 days after the date of enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan to provide for the implementation of case-level tracking of disciplinary actions for collateral misconduct as required by the amendments made by subsection (a).
			